I cannot brush aside the positive allegations of the complaint "that plaintiff had no knowledge of the fact that any of said wrecked cars were loaded with gasoline or other explosive material." Yet I concur in the result.
That spectators, including plaintiff, "who had been attracted" to the vicinity of the fire, would voluntarily place themselves in a position where a stampede, induced by the explosion, might injure one of their number, was a result defendants could not reasonably anticipate or foresee as flowing from negligence of the character alleged. Such conduct on the part of the spectators constituted a sufficient intervening cause to break the causal relation *Page 108 
between the alleged negligence of defendants and the injuries sustained by plaintiff. The alleged misconduct on the part of defendants is, in my opinion, not such as would make them responsible for the crowd's being there.